Exhibit 10.4


AVON PRODUCTS, INC.
2016 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT


1.    Grant of Restricted Stock Unit Award. Pursuant to the provisions of its
2016 Omnibus Incentive Plan (as amended and restated from time to time, the
“Plan”), Avon Products, Inc. (the “Company”) has awarded you (the “Grantee”)
Restricted Stock Units (the “RSUs”), representing the right to receive, in the
future, shares of Stock (the “Shares”) as set forth in the Grantee’s grant
notification. The RSUs are subject to the terms and conditions set forth below,
as well as those terms and conditions set forth in the Plan, all of which are
hereby incorporated by this reference. All capitalized terms used in this
Restricted Stock Unit Award Agreement (this “Agreement”) shall have the meaning
set forth in the Plan, unless otherwise defined herein.
2.    Nature of RSUs; Issuance of Shares.
The RSUs represent a right to receive Shares on the Vesting Date (as defined
below) but do not represent a current interest in the Shares. If all the terms
and conditions hereof and of the Plan are met, then the Grantee shall be issued
Shares on the Vesting Date (or earlier vesting date as provided in this
Agreement). Notwithstanding the foregoing or anything in this Agreement to the
contrary, the Company reserves the right to determine to settle all or a portion
of the Grantee’s vested RSUs in cash, in lieu of Shares. Any such cash payment
to the Grantee will equal (x) the Fair Market Value of a Share as of the Vesting
Date (or earlier vesting date as provided in this Agreement) multiplied by (y)
the number of vested RSUs the Company determines to settle in cash.
The Grantee should be aware that vesting of the RSUs will, to the extent settled
in Shares, result in the ownership of Shares and will require the Grantee to
open and use a U.S. brokerage account. The Grantee will personally be
responsible for any local compliance requirements in relation to all of the
above transactions. These requirements may change from time to time, and the
Company cannot guarantee that the Grantee will be able to receive Shares on the
Vesting Date (or earlier vesting date as provided in this Agreement). Moreover,
the Company is not liable for any decrease of value of the Shares.
3.    Restrictions on Transfer of RSUs. The RSUs may not be sold, tendered,
assigned, transferred, pledged or otherwise encumbered.
4.    Vesting of RSUs; Voting; Dividends and Dividend Equivalents.
(a)    Subject to Section 5, vesting and settlement of the RSUs shall occur on
the date set forth in the Grantee’s grant notification (such date the “Vesting
Date”). Subject to Section 5, vesting and settlement are contingent upon the
Grantee being employed by the Company or any of its Subsidiaries on the Vesting
Date.







--------------------------------------------------------------------------------


Exhibit 10.4




(b)    The Grantee does not have the right to vote any of the Shares underlying
the RSUs or to receive dividends on them prior to the date such Shares are
issued to the Grantee pursuant to the terms hereof. However, unless otherwise
determined by the Committee, the Grantee will be credited with Dividend
Equivalents with respect to the RSUs. Notwithstanding the foregoing, any such
Dividend Equivalents will accumulate and be paid in cash once (and to the extent
that) the RSUs vest and settle, provided that the Grantee remains employed by
the Company or any Subsidiary through the date such Dividend Equivalents are
paid.
5.    Separation from Service.
(a)    Involuntary Separation from Service by the Company Other Than For Cause.
If the Grantee incurs an involuntary Separation from Service by the Company
(and, if applicable, by any Subsidiary for whom the Grantee is employed) other
than for Cause, then a pro-rata portion of the RSUs awarded hereunder shall
become vested and such pro-rata portion of RSUs (less any previously vested and
settled RSUs) shall be settled in the form of Shares issued to the Grantee
within sixty (60) days after such Separation from Service. The number of RSUs
that vest shall be determined by multiplying the total number of RSUs awarded
hereunder by a fraction, the numerator of which shall be the number of completed
months of the Grantee’s employment from the date of grant of the RSUs (the
“Grant Date”) to the date of the Grantee’s Separation from Service (typically
the last day of active employment), and the denominator of which shall be the
total number of months from the Grant Date to the Vesting Date.
(b)    Separation from Service due to Disability. If the Grantee incurs a
Separation from Service due to Disability, then all of the RSUs awarded
hereunder shall become vested and such vested Shares shall be issued to the
Grantee within sixty (60) days after such Separation from Service.
(c)    Death. If the Grantee dies before otherwise incurring a Separation from
Service, then all of the RSUs awarded hereunder shall become vested and such
vested Shares shall be issued to the Grantee’s designated beneficiary (or if
none, the Grantee’s estate) within sixty (60) days after such death.
(d)    Separations from Service Causing Forfeiture. All RSUs are forfeited if
the Grantee incurs a Separation from Service from the Company (and, if
applicable, from any Subsidiary by whom the Grantee is employed) under any of
the following conditions: (i) an involuntary Separation from Service by the
Company or any Subsidiary for Cause prior to the Vesting Date; or (ii) a
voluntary Separation from Service (excluding Retirement or Disability) prior to
the Vesting Date, provided that to the extent the Grantee provides notice of his
or her voluntary Separation from Service the RSUs shall be forfeited as of the
date that such notice is given.
(e)    Change in Control. Notwithstanding any other provision of this Agreement,
in the event of a Change in Control, the vesting and settlement of the RSUs
shall be governed by the provisions of the Plan regarding a Change in Control,
which are incorporated herein by reference.
(f)    Paid or Unpaid Leave of Absence or Change in Subsidiary Status for
Subsidiary Employing Grantee. For purposes of determining the vesting of RSUs
under this Agreement, a paid or unpaid leave of absence of the Grantee that has
been approved by the Company shall not constitute a Separation from Service of
the Grantee, except to the extent that such leave of absence constitutes a
“separation from service” (as defined in U.S. Internal Revenue Code Section
409A(“Section 409A”)). During such paid or unpaid leave of absence, until a
“separation from service” occurs, the RSUs shall continue to vest as set forth
in this Agreement and the Grantee’s grant notification. For the avoidance of
doubt, vesting of RSUs under this Agreement during any notice period relating to
any termination of the





--------------------------------------------------------------------------------

Exhibit 10.4


Grantee’s employment by the Company (and, if applicable, by any Subsidiary for
whom the Grantee is employed) other than for Cause is determined under Section
8(j) of this Agreement. For purposes of determining the vesting of RSUs under
this Agreement, the Grantee’s employment by a Subsidiary shall be considered a
Separation from Service on the date on which such Subsidiary ceases to be a
Subsidiary, provided that payment shall continue to be made in accordance with
this Agreement.
(g) Six-Month Wait under U.S. Internal Revenue Code Section 409A. If (i) any
payment hereunder is a non-exempt amount payable under a “nonqualified deferred
compensation plan” (as defined in Section 409A) upon a Separation from Service
(other than death), and (ii) the Grantee is a “specified employee” (as that term
is defined in Section 409A and pursuant to procedures established by the
Company) on the Grantee’s Separation from Service, then any Shares or cash
payable pursuant to the RSUs on account of the Grantee’s Separation from Service
(other than death) will not be paid to the Grantee during the six-month period
immediately following such Separation from Service. Instead, the Shares or cash
that would have been payable to the Grantee on account of the Grantee’s
Separation from Service under this Agreement shall be paid no earlier than the
first day of the seventh month following the Grantee’s Separation from Service.
6.    Non-Competition/Non-Solicitation/Non-Disclosure.
The Grantee agrees that, during the Grantee’s employment, beginning on the Grant
Date, and for a period of one year after the Grantee’s Separation from Service
with the Company (and, if applicable, a Subsidiary) for any reason whatsoever
(including, but not limited to, with or without Cause, Retirement or
Disability), he or she shall not, without the prior written consent of the
Committee, engage in any of the following activities:
(a)    directly or indirectly engage or otherwise participate in any business
which is competitive with any significant business of the Company or any
Subsidiary, including without limitation, the Grantee’s acceptance of employment
with, entrance into a consulting or advisory arrangement with, rendering
services to or otherwise facilitating the business of Amway Corp./Alticor Inc.,
Amore Pacific, Arabela, Arbonne, Beiersdorf (Nivea), COTY, De Millus S.A., Ebel
Int’l/Belcorp Corp., Elizabeth Arden, Faberlic, Herbalife Ltd., Inter Parfums,
Jequiti, Lady Racine/LR Health & Beauty Systems GmbH, LG Health & Household,
L’Occitane, L’Oréal Group/Cosmair Inc., Mary Kay Inc., Mistine/Better Way
(Thailand) Co. Ltd., Natura Cosmetics S.A., Neways Int’l, NuSkin Enterprises
Inc., O Boticário, Oriflame Cosmetics S.A., Origami Owl, Reckitt Benckiser PLC,
Revlon Inc., Rodan & Fields, Shaklee Corp., Shiseido, Stella & Dot, Silpada, The
Body Shop Int’l PLC, The Estée Lauder Companies Inc., The Procter & Gamble
Company, Tupperware Corp., Unilever Group (N.V. and PLC), Vorwerk & Co. KG/Jafra
Worldwide Holdings (Lux) S.à.R.L. Inc., Yanbal Int’l (Yanbal, Unique), Younique
or any of their affiliates; or
(b)    solicit or aid in the solicitation of any employees of the Company or any
Subsidiary to leave their employment.
In addition, the Grantee shall not, unless compelled pursuant to an order of a
court or other body having jurisdiction over such matter, communicate or divulge
any secret or confidential information, knowledge or data, including without
limitation any trade secrets, relating to the Company or a Subsidiary, and their
respective businesses, obtained by the Grantee during his or her employment by
the Company or a Subsidiary and which is not otherwise publicly known (other
than by reason of an unauthorized act by the Grantee), to anyone other than the
Company and those designated by it.





--------------------------------------------------------------------------------

Exhibit 10.4


In the event the Company determines that the Grantee has breached any term of
this Section 6 or any non-disclosure, non-compete or non-solicitation covenant
set forth in his or her severance, employment or similar contract or any Company
policy, then in addition to any other remedies the Company may have available to
it, unless otherwise determined by the Committee: (i) all unvested RSUs granted
hereunder shall be forfeited; (ii) if Shares have been issued to the Grantee in
respect of vested RSUs hereunder, then the Grantee shall forfeit all such Shares
so issued to the Grantee hereunder; and (iii) if cash has been paid to the
Grantee in lieu of Shares in respect of all or a portion of the vested RSUs
hereunder, then the Grantee shall pay to the Company all such cash so paid;
provided, however, that if the Grantee no longer holds Shares issued to the
Grantee hereunder, then, the Grantee shall pay to the Company in cash the Fair
Market Value of the Shares issued to the Grantee hereunder, determined as of the
date of such issuance.
Notwithstanding anything in this Section 6 to the contrary, this Agreement is
not intended to, and shall be interpreted in a manner that does not, limit or
restrict the Grantee from exercising any legally protected whistleblower rights
(including pursuant to Rule 21F under the U.S. Securities Exchange Act of 1934).
7.    Recoupment. Except where void by law and unless otherwise determined by
the Company, the RSUs, and any Shares or cash issued upon settlement of any
vested RSUs, are subject to forfeiture and/or recoupment in the event that a
Grantee has engaged in misconduct, including: (x) a serious violation of the
Company’s Code of Conduct; or (y) a violation of law within the scope of
employment with the Company and its Subsidiaries. All RSUs hereunder are also
subject to the Company’s Compensation Recoupment Policy.
8.    Service Acknowledgments.
The Grantee acknowledges and agrees as follows:
(a)    The execution and delivery of this Agreement and the granting of the RSUs
hereunder shall not constitute or be evidence of any agreement or understanding,
express or implied, on the part of the Company or its Subsidiaries to employ the
Grantee for any specific period.
(b)    The award of the RSUs hereunder is voluntary and occasional and does not
entitle the Grantee to any benefit other than that specifically granted under
this Agreement and under the Plan, or to any future grants or other benefits
under the Plan or any similar plan, even if RSUs have ever been granted in the
past or have repeatedly been granted in the past. Any benefits granted under
this Agreement and under the Plan are extraordinary and not part of the
Grantee’s ordinary or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension, welfare or retirement benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or any of its Subsidiaries. The Grantee understands and
accepts that the benefits granted under the Plan are entirely at the grace and
discretion of the Company and that the Company retains the right to amend or
terminate the Plan, and/or the Grantee’s participation therein, at any time, at
the Company’s sole discretion and without notice, subject to applicable law and
the terms of the Plan.
(c)    Nothing in this Agreement shall confer upon the Grantee any right to
continue in the service of the Company or a Subsidiary or interfere in any way
with any right of the Company or a Subsidiary to terminate the employment of the
Grantee at any time, subject to applicable law.





--------------------------------------------------------------------------------

Exhibit 10.4


(d)    The Grantee is participating in the Plan, accepting the RSUs and entering
into this Agreement voluntarily.
(e)    The Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan.
(f)    All decisions with respect to future RSUs or other grants, if any, will
be at the sole discretion of the Company.
(g)    The future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty. The value of the Shares may increase or
decrease.
(h)    Neither the Company nor any Subsidiary is providing any tax, legal or
financial advice or making any recommendations regarding this award, or the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
Shares.
(i)    In consideration of the grant of the RSUs, (i) the Grantee shall have no
claim or entitlement to compensation or damages arising from (x) forfeiture of
the RSUs resulting from termination of the Grantee’s service (for any reason
whether or not in breach of local law) or otherwise pursuant to this Agreement
or (y) diminution in value of the RSUs or Shares underlying the RSUs and (ii)
the Grantee irrevocably releases the Company and its Subsidiaries from any such
claim that may arise. If, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen then, by accepting the RSUs,
the Grantee shall be deemed irrevocably to have waived the Grantee’s entitlement
to pursue such a claim.
(j)    Any notice period mandated under applicable law or otherwise arising in
connection with an involuntary Separation from Service by the Company (and, if
applicable, by any Subsidiary for whom the Grantee is employed) other than for
Cause shall be treated as service for the purpose of determining the vesting of
the RSUs. However, any such notice period mandated under applicable law or
otherwise for which the Grantee receives pay in lieu of such notice shall not be
treated as service for purposes of determining the vesting of the RSUs, and the
Grantee’s right to settlement of the RSUs after termination of service, if any,
will be measured by the date of termination of the Grantee’s active service and
will not be extended by any such notice period. Similarly, if the Company elects
to place the Grantee on garden leave (or the equivalent) during any notice
period arising in connection with an involuntary Separation from Service by the
Company (and, if applicable, by any Subsidiary for whom the Grantee is employed)
other than for Cause, such garden leave period shall not be treated as service
for the purpose of determining the vesting of the RSUs, and the Grantee’s right
to settlement of the RSUs after termination of service, if any, will be measured
by the date of termination of the Grantee’s active service (i.e., the
commencement of such leave) and will not be extended by any such leave. Subject
to the foregoing and the provisions of the Plan, the Company, in its sole
discretion, shall determine whether the Grantee’s service has terminated and the
effective date of such termination.
(k)    The grant of RSUs will not be interpreted to form an employment contract
or employment relationship with the Company or any of its Subsidiaries that does
not otherwise exist.
9.    Data Privacy Acknowledgment and Consent.
By signing this Agreement, the Grantee acknowledges and agrees that in order to
implement, manage and administer this award and the Grantee’s participation in
the Plan, and/or in connection with





--------------------------------------------------------------------------------

Exhibit 10.4


tax or other governmental and regulatory compliance activities directly or
indirectly related to the RSUs, the Company and/or an entity belonging to the
Company’s group of companies (including the Grantee’s employer) may need to
process the Grantee’s personal data (electronically or otherwise), including,
but not limited to, the Grantee’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or other equity securities, directorships
held in the Company, details of all RSUs or any other entitlements awarded,
canceled, vested, unvested or outstanding in the Grantee’s favor (the “Personal
Data”). The transfer of Personal Data to and collection by third-party service
providers outside the Company’s group of companies, such as the Company’s
authorized agent, may also be necessary in order to implement, manage and
administer this award and the Plan.
The Grantee expressly and unambiguously consents to the collection, use and
other processing of Personal Data by the Company, entities belonging to the
Company’s group of companies, and third-party service providers. The Grantee
understands that Company may transfer Grantee’s Personal Data to the United
States, or other countries which may have a different or lower level of data
protection law than the Grantee’s home country and which are not considered by
the European Commission or the United Kingdom (should the United Kingdom cease
to be a member of the European Economic Area (the “EEA”)) (if the Grantee is a
resident of the United Kingdom or the EEA) or the data protection agencies of
other jurisdictions to have data protection laws equivalent to the laws in
Grantee’s country. The Company will therefore maintain an EU-US Privacy Shield
certification or enter into an alternate data processing and transfer
arrangement authorized by applicable law, such as Standard Contractual Clauses,
to protect the Grantee’s Personal Data consistent with data protection laws of
the European Union or the United Kingdom (should the United Kingdom cease to be
a member of the EEA).
In addition, the Grantee expressly and unambiguously consents to the disclosure
of Personal Data to, and processing by, a third party in the event of any
potential or actual reorganization, merger, sale, joint venture, assignment,
transfer or other disposition of all or any portion of the Company’s business,
assets or stock (including in connection with any bankruptcy or similar
proceedings); and as the Company believes necessary or appropriate: (a) under
applicable law, including laws outside of Grantee’s country; (b) to comply with
legal processes; and (c) to respond to requests from public and government
authorities including public and government authorities outside of Grantee’s
country.


The Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, managing and administering this award and the Grantee’s
participation in the Plan including any requisite transfer of such Personal Data
as may be required to a broker or other third party with whom the Grantee may
elect to deposit any Shares acquired upon settlement of the RSUs. The Grantee
understands that Personal Data will be held only as long as is necessary to
implement, manage and administer this award and the Grantee’s participation in
the Plan, unless a longer retention period is required by applicable laws,
regulations, rules or valid requests or orders of a court or other dispute
resolution forums or of a governmental or public authority, in each case,
including those of a court or other dispute resolution forums or of a
governmental or public authority outside of Grantee’s country. The Grantee
understands that he or she may, at any time, view his or her Personal Data,
request additional information about the storage and processing of his or her
Personal Data, require any necessary amendments to his or her Personal Data that
is incorrect or refuse or withdraw the consents herein, in any case without
cost, by contacting in writing the Grantee’s local stock program coordinator.
If Grantee does not consent, or if Grantee later seeks to revoke Grantee’s
consent, Grantee’s employment status or career with the Company or Subsidiary
will not be adversely affected; the only adverse consequence of refusing or
withdrawing Grantee’s consent is that the Company would





--------------------------------------------------------------------------------

Exhibit 10.4


not be able to grant RSUs under the Plan or other equity awards, or manage or
administer such awards. Therefore, Grantee understands that refusing or
withdrawing Grantee’s consent may affect Grantee’s ability to participate in the
Plan. For more information on the consequences of the Grantee’s refusal to
consent or withdrawal of consent, the Grantee understands that he or she may
contact the Grantee’s local stock program coordinator.
If the Grantee is a resident of the EEA or the United Kingdom (should the United
Kingdom cease to be a member of the EEA), his or her Personal Data will not be
processed on the basis of consent (unless the Grantee provides a specific
consent separate from this Section 9), but will be processed where necessary to
fulfil the Company’s contractual obligations with the Grantee, where necessary
to comply with the Company’s legal obligations under any applicable laws, or to
meet the Company’s legitimate business interests. The Company has a legitimate
interest in managing its business appropriately including incentivizing its
employees, complying with its legal and contractual obligations, and keeping its
records accurate and up to date. Grantees who are residents of the EEA or the
United Kingdom (should the United Kingdom cease to be a member of the EEA)
should refer to the Privacy Statement for Associates issued by his or her
employer for additional information about the processing of the Grantee’s
Personal Data and his or her privacy rights. The Privacy Statement for
Associates will govern the processing of the Grantee’s Personal Data in
connection with the administration of this award and the Grantee’s participation
in the Plan.
The Company will take reasonable measures to keep the Personal Data private,
confidential and accurate. The Grantee may obtain details with respect to the
collection, use, processing and transfer of his/her Personal Data in relation to
Plan participation and may also request a list with names and addresses of
potential recipients of the Data and/or access to and updates of such Personal
Data, if needed, by contacting his or her local stock program coordinator.
10.    Responsibility for Taxes.
By accepting this grant, the Grantee hereby irrevocably elects to satisfy any
taxes and social insurance contribution withholding required to be withheld by
the Company or its Subsidiaries on the date of grant or vesting of the RSUs or
the date of delivery or sale of any Shares hereunder or on any earlier date on
which such taxes or social insurance contribution withholding may be due (“Tax
Liability”) by authorizing the Company or any of its Subsidiaries to withhold a
sufficient number of Shares that would otherwise be deliverable to the Grantee
upon settlement of the RSUs (or, if the RSUs are settled in cash in lieu of
Shares, an amount of cash sufficient to satisfy the Tax Liability). If, for any
reason, the Shares or cash that would otherwise be deliverable to the Grantee
upon settlement of the RSUs would be insufficient to satisfy the Tax Liability,
the Company and any of its Subsidiaries are authorized to withhold an amount
from the Grantee’s wages or other compensation sufficient to satisfy the Tax
Liability. Furthermore, the Grantee agrees to pay the Company or its
Subsidiaries any amount of the Tax Liability that cannot be satisfied through
one of the foregoing methods.
Notwithstanding the foregoing, if, on the applicable Settlement Date or on any
earlier date on which the Tax Liability may be due, the delivery of Shares is
not made for any reason (including pursuant to a deferral election made by the
Grantee under the Company’s Deferred Compensation Plan, if applicable), the
Grantee hereby irrevocably elects to satisfy such Tax Liability by delivering
cash to the Company in an amount sufficient to satisfy such Tax Liability.
Apart from any withholding obligations that may apply to the Company and/or its
Subsidiaries, the Grantee acknowledges and agrees that the ultimate
responsibility for the Tax Liability is and remains with the Grantee. The
Grantee further acknowledges that: (x) the Company and its Subsidiaries make no





--------------------------------------------------------------------------------

Exhibit 10.4


representations or undertakings regarding the Tax Liability or the receipt of
any dividends; (y) the Company and its Subsidiaries do not commit to structure
the terms of the grant or any other aspect of the RSUs to reduce or eliminate
the Tax Liability; and (z) the Grantee should consult a tax adviser regarding
the Tax Liability.
The Grantee acknowledges that he or she may not participate in the Plan and the
Company and its Subsidiaries shall have no obligation to deliver Shares until
the Tax Liability has been fully satisfied by the Grantee.
11.    U.S. Internal Revenue Code Section 409A. To the extent the Grantee is
subject to Section 409A, any provision, application or interpretation of this
Agreement that is inconsistent with Section 409A shall be disregarded. In no
event shall the Company, any of its affiliates, any of its agents, or any member
of the Board have any liability for any taxes, interest or penalties imposed in
connection with a failure of the Plan to comply with Section 409A. If the
Grantee is subject to Section 409A, this Agreement will be interpreted in a
manner to comply with the requirements of Section 409A by conforming it with the
provisions found in the model U.S. annual restricted stock unit agreement.
12.    Notice. Any notice required to be given hereunder to the Grantee shall be
addressed to the Grantee at his or her current address shown on the Company’s
records. Notice shall be sent by mail, express delivery or, if practical, by
electronic delivery or hand delivery.
13.    Provisions Inconsistent with Translation. To the extent that the Grantee
has been provided with a translation of this Agreement, the English language
version of this Agreement shall prevail in case of any discrepancies or
ambiguities due to translation.
14.    Acknowledgment. The Company and the Grantee agree that the RSUs are
granted under, and governed by, the Grantee’s grant notification, this Agreement
and the Plan. The Grantee: (x) acknowledges receipt of a copy of such grant
notification, this Agreement, the Plan and the prospectus relating to the Plan;
(y) represents that the Grantee has carefully read and is familiar with their
provisions; and (z) hereby accepts the RSUs subject to all of the terms and
conditions set forth in the Grantee’s grant notification, this Agreement and the
Plan.
15.    Compliance with Laws and Regulations. The granting of the RSUs and the
delivery of Shares hereunder shall be subject to all applicable laws, rules and
regulations. The issuance of Shares will be subject to and conditioned upon
compliance by the Company and its Subsidiaries and the Grantee with all
applicable laws and regulations and with all applicable requirements of any
stock exchange or automated quotation system on which the Shares may be listed
or quoted at the time of such issuance or transfer. If any provision of this
Agreement conflicts with applicable mandatory law, the provisions of such law
shall govern.
16.    Additional Conditions to Issuance of Shares or Settlement. If at any time
the Company determines, in its discretion, that as a condition to the issuance
of Shares to the Grantee (or the Grantee’s estate) hereunder, it is necessary or
desirable to (i) list, register, qualify or comply with the rules of any
securities exchange, (ii) qualify or comply with any applicable state, federal
or foreign law, including the applicable tax code and related regulations, or
(iii) obtain the consent or approval of any governmental regulatory authority or
securities exchange, then such issuance will not occur unless and until such
listing, registration, qualification, rule compliance, consent or approval is
completed, effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of Shares hereunder will
violate federal securities laws or other applicable law, the Company will defer
delivery until the earliest date on which the Company reasonably anticipates
that the delivery of Shares





--------------------------------------------------------------------------------

Exhibit 10.4


hereunder will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state, federal or
foreign law or securities exchange and to obtain any such consent or approval of
any such governmental authority or securities exchange.
17.    Foreign Exchange. The Grantee acknowledges and agrees that it is the
Grantee’s sole responsibility to investigate and comply with any applicable
exchange control laws in connection with the issuance and delivery of the Shares
pursuant to the vesting of the RSUs and that the Grantee shall be responsible
for any reporting of inbound international fund transfers required under
applicable law. The Grantee is advised to seek appropriate professional advice
as to how the exchange control regulations apply to the Grantee’s specific
situation. The Grantee acknowledges and agrees that neither the Company nor any
Subsidiary shall be liable for any foreign exchange rate fluctuation between
Grantee’s local currency and the United States Dollar that may affect the value
of the RSUs, or of any amounts due to Grantee pursuant to the settlement of the
RSUs or the subsequent sale of any Shares acquired upon settlement.
18.    Miscellaneous. The Company at any time, and from time to time, may amend
the terms of this Agreement; provided, however, that the rights of the Grantee
shall not be materially adversely affected without the Grantee’s written consent
(except to the extent permitted under the Plan). No waiver by either party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. All amounts credited in respect of the RSUs to the book-entry account
under this Agreement shall continue for all purposes to be part of the general
assets of the Company. The Grantee’s interest in such account shall make the
Grantee only a general, unsecured creditor of the Company. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law. In lieu of issuing a fraction of a Share resulting from
an adjustment of the RSUs pursuant to Section 9 of the Plan or otherwise, the
Company shall be entitled to pay to the Grantee an amount equal to the Fair
Market Value of such fractional Share. The terms of this Agreement shall be
binding upon and inure to the benefit of the Company and its successors and
assigns, and to the benefit of the Grantee and the Grantee’s beneficiaries,
executors, administrators, heirs and successors. The headings of the Sections
hereof are provided for convenience only and are not to serve as a basis for
interpretation or construction, and shall not constitute a part, of this
Agreement.
19.    Entire Agreement. This Agreement (including Appendix A), the Plan and the
Grantee’s grant notification contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto.
20.    Applicable Law. This Agreement (including Appendix A), the Plan and the
Grantee’s grant notification, and all actions taken hereunder or under the Plan,
shall be governed by, and construed in accordance with, the laws of the State of
New York without regard to the conflict of law principles thereof.
21.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to the RSUs or future RSUs
that may be awarded under the Plan by electronic means, or request the Grantee’s
consent to participate in the Plan by electronic means. Such means of electronic
delivery may include, but do not necessarily include, the delivery of a link to
a Company intranet or the Internet site of a third party involved in
administering this award or the Plan, the delivery of the document via
electronic mail or such other means of electronic delivery specified by the
Company.





--------------------------------------------------------------------------------

Exhibit 10.4


The Grantee consents to the electronic delivery of the Plan documents (including
the prospectus relating to the Plan) and this Agreement. The Grantee
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically, at no cost to the Grantee, by contacting the
Company by telephone or in writing. The Grantee further acknowledges that the
Grantee will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, the Grantee understands
that the Grantee must provide the Company or any designated third-party
administrator with a paper copy of any documents if the attempted electronic
delivery of such documents fails. The Grantee may revoke his or her consent to
the electronic delivery of documents or may change the electronic mail address
to which such documents are to be delivered (if the Grantee has provided an
electronic mail address), at any time by notifying the Company of such revoked
consent or revised electronic mail address by telephone, postal service or
electronic mail. Finally, the Grantee understands that he or she is not required
to consent to electronic delivery of documents.
22.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations or assessments
regarding Grantee’s acceptance of this award, participation in the Plan, or
acquisition or sale of the underlying Shares. The Grantee is hereby advised to
consult with his or her own personal tax, legal and financial advisors regarding
his or her acceptance of this award and participation in the Plan before taking
any action related to the Plan.
23.    Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each party and delivered to the other party.
24.    Appendix. Notwithstanding any provisions in this Agreement, the RSUs
shall be subject to any special terms, conditions or notifications set forth in
Appendix A to this Agreement for the Grantee’s country, which shall constitute
part of this Agreement. Moreover, if the Grantee relocates to one of the
countries included in Appendix A, the special terms and conditions for such
country will apply to the Grantee, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan.


[Signatures on Next Page]


IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the Grantee
have executed this Agreement as of the Grant Date.
By the Grantee’s acceptance of this Agreement, the Grantee and the Company agree
that the RSUs are granted under and governed by the terms and conditions of the
Plan, the Grantee’s grant notification and this Agreement. The Grantee has
reviewed the Plan, the Plan prospectus, the Grantee’s grant notification and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, and fully understands all provisions
of the Plan, the Plan prospectus, the Grantee’s grant notification and this
Agreement. The Grantee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
the Plan, the Plan prospectus, the Grantee’s grant notification and this
Agreement. The Grantee further agrees to notify the Company upon any change in
Grantee’s residence address.









--------------------------------------------------------------------------------

Exhibit 10.4


AVON PRODUCTS, INC.
GRANTEE



jansignaturepnga09.jpg [jansignaturepnga09.jpg]
_________________________
Chief Executive Officer
_________________________
Name:









APPENDIX A


ADDITIONAL TERMS AND CONDITIONS OF THE
INTERNATIONAL ANNUAL
RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER
THE AVON PRODUCTS, INC. 2016 OMNIBUS INCENTIVE PLAN
NON-U.S. EMPLOYEES




This Appendix includes additional terms and conditions that govern the RSUs
granted to the Grantee under the Plan if the Grantee resides in one of the
countries listed below. Capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan and/or the Agreement.


The Grantee understands and agrees that the Company strongly recommends that the
Grantee not rely on the information herein as the only source of information
relating to the consequences of participation in the Plan because applicable
rules and regulations regularly change, sometimes on a retroactive basis, and
the information may be out of date at the time the RSUs vest or are settled.


In addition, the information contained herein is general in nature and may not
apply to Grantee’s particular situation and the Company is not in a position to
assure Grantee of any particular result. Accordingly, Grantee is advised to seek
appropriate professional advice as to how the relevant laws of Grantee’s country
may apply to his or her situation.


The Grantee further understands and agrees that if the Grantee is a citizen or
resident of a country other than the one in which the Grantee is currently
working, transfers employment after grant of the RSUs, or is considered a
resident of another country for local law purposes, the information contained
herein may not apply to the Grantee, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply,
or determine that other terms and conditions are necessary or advisable in order
to comply with local law or to facilitate the administration of the Agreement.




Argentina


Securities Law Notice







--------------------------------------------------------------------------------

Exhibit 10.4


The Grantee understands and agrees that neither the grant of the RSUs nor the
issuance of Shares constitute a public offering as defined under Argentine law.
The offering of the RSUs is a private placement. As such, the offering is not
subject to the supervision of any Argentine governmental authority.


Exchange Control Information
The Grantee is solely responsible for complying with the exchange control rules
that may apply to the Grantee in connection with his or her participation in the
Plan and/or transfer of proceeds from the sale of Shares or receipt of dividends
(or Dividend Equivalents) acquired under the Plan into Argentina. Prior to
transferring funds into Argentina, the Grantee should consult his or her local
bank and/or exchange control advisor to confirm what will be required by the
bank because interpretations of the applicable Central Bank regulations vary by
bank and exchange control rules and regulations are subject to change without
notice.


Brazil


Compliance with Laws


By accepting the RSUs, the Grantee agrees to comply with applicable Brazilian
laws and to report and pay any and all applicable Tax Liability associated with
the vesting of the RSUs, the sale of the Shares acquired pursuant thereto and
the receipt of any dividends. By accepting the RSUs, the Grantee further agrees
that, for all legal purposes: (i) the benefits provided under the Plan are the
result of commercial transactions unrelated to the Grantee’s employment; (ii)
the Plan is not a part of the terms and conditions of the Grantee’s employment;
and (iii) the income from the RSUs, if any, is not part of the Grantee’s
remuneration from employment.


Report of Overseas Assets


If the Grantee is resident or domiciled in Brazil, the Grantee will be required
to submit an annual declaration of assets and rights held outside of Brazil to
the Central Bank of Brazil if the aggregate value of such assets and rights
equals or exceeds US$100,000. Assets and rights that must be reported include,
but are not limited to, the Shares acquired under the Plan.




Colombia


Foreign Exchange Notice


The Grantee understands and acknowledges that if the Grantee’s total overseas
investments, including but not limited to any Shares acquired under the Plan, at
any time exceeds US $500,000, the Grantee must register such investments with
the Colombian Central Bank by June 30 of the following year.


Overseas Investment Registration


The Grantee understands and acknowledges that if the Grantee’s total overseas
investments, including but not limited to any payment or Shares acquired
pursuant to the Plan, at any time exceeds US $500,000, the Grantee is required
to register such investments with the Colombian Central Bank by June 30 of the
following year.


Germany





--------------------------------------------------------------------------------

Exhibit 10.4




Exchange Control Information


If the Grantee remits proceeds in excess of €12,500 out of or into Germany, such
cross-border payment must be reported monthly to the State Central Bank. In the
event that the Grantee makes or receives a payment in excess of this amount, the
Grantee is responsible for obtaining the appropriate form from a German bank and
complying with applicable reporting requirements. In addition, the Grantee must
report on an annual basis if the Grantee holds shares exceeding 10% of the total
voting capital of the Company.


Securities Disclaimer


Participation in the Plan is exempt or excluded from the requirement to publish
a prospectus under the EU Prospectus Directive as implemented in Germany.




Mexico


Employment and Labor Law Acknowledgments


As a condition of accepting the RSUs, the Grantee acknowledges and agrees that:
(i) the RSUs are not related to the salary or any other contractual benefits
provided to the Grantee by the Grantee’s employer; (ii) any modification of the
Plan or its termination shall not constitute a change or impairment of the terms
and conditions of the Grantee’s employment; (iii) the grant of the RSUs is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability to the
Grantee; and (iv) neither the grant of the RSUs nor the issuance of Shares in
any way establishes a labor relationship between the Grantee and the Company,
which is headquartered in the United States, or any additional rights between
the Grantee and the Grantee’s employer, based in Mexico.


By accepting the RSUs, the Grantee acknowledges that he or she has received a
copy of the Plan, the Agreement and the Grantee’s grant notification, and has
reviewed the Plan, the Agreement, including this Appendix, and the Grantee’s
grant notification in their entirety, and fully understands and accepts all
provisions thereof.


The Grantee acknowledges and confirms that the Grantee does not reserve any
action or right to bring any claim against the Company or its Subsidiaries for
any compensation or damages as a result of participation in the Plan and
therefore grants a full and broad release to the Company and its Subsidiaries
with respect to any claim that may arise under the Plan.


Compliance with Mexican Securities Laws


The Plan, the RSUs and the Shares are exempt from affirmative registration
requirements in Mexico because the rights to acquire Shares pursuant to the RSUs
and the Plan are limited to specified qualified employees in Mexico and
communicated in a private and confidential manner.




Poland


Foreign Exchange Notice


The Grantee understands and acknowledges that the Grantee must notify the
National Bank of Poland of the value of all foreign share ownership, including
but not limited to Shares acquired under the Plan, if





--------------------------------------------------------------------------------

Exhibit 10.4


such ownership exceeds a designated threshold. If required, the reports are due
on a quarterly basis by the 20th day following the end of each quarter. The
reports are filed on special forms available on the website of the National Bank
of Poland. In addition, the Grantee should maintain evidence of such foreign
exchange transactions for five years, in case of a request for their production
by the National Bank of Poland. The Grantee is strongly encouraged to consult
with an appropriate legal advisor regarding these requirements.


Securities Disclaimer


The grant of the RSUs is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in Poland.


Romania


Exchange Control Information


If the Grantee deposits the proceeds from the sale of Shares issued to the
Grantee at purchase in a bank account in Romania, the Grantee may be required to
provide the Romanian bank with appropriate documentation explaining the source
of the funds. The Grantee should consult his or her personal advisor to
determine whether the Grantee will be required to submit such documentation to
the Romanian bank.


Securities Disclaimer


Participation in the Plan is exempt or excluded from the requirement to publish
a prospectus under the EU Prospectus Directive as implemented in Romania.




Spain


Tax Reporting Obligation for Assets Held Abroad


Individuals in Spain are required to report assets and right located outside of
Spain (which would include Shares or any funds held in a U.S. brokerage account)
on Form 720 by March 31st after each calendar year. A report is not required if
the value of assets held outside of Spain is EUR 50,000 or less or if the assets
held outside of Spain have not increased by more than EUR 20,000 compared to the
previous year (assuming that a prior report has been filed reporting these
assets). The Grantee is encouraged to consult his or her personal tax advisor
for more information on how to complete the report and the specific information
on what types of assets are required to be reported.


Exchange Control Information


The Grantee must declare the acquisition of stock in a foreign company
(including Shares acquired under the Plan) to the Dirección General de Política
Comercial e Inversiones Exteriores (“DGPCIE”) of the Ministerio de Economia for
statistical purposes. He or she must also declare ownership of any stock in a
foreign company (including Shares acquired under the Plan) with the Directorate
of Foreign Transactions each January while the stock is owned. In addition, if
the Grantee wishes to import the share certificates into Spain, he or she must
declare the importation of such securities to the DGPCIE.


When receiving foreign currency payments derived from the ownership of the
Shares (i.e., dividends or sale proceeds), the Grantee must inform the financial
institution receiving the payment of the basis upon which such payment is made.
The Grantee will need to provide the following information: (i) his or her





--------------------------------------------------------------------------------

Exhibit 10.4


name, address, and fiscal identification number; (ii) the name and corporate
domicile of the Company; (iii) the amount of the payment and the currency used;
(iv) the country of origin; (v) the reasons for the payment; and (vi) any
further information that may be required.


Securities Disclaimer


The grant of the RSUs is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in Spain.




Turkey


Securities Law Information
Under Turkish law, the Grantee is not permitted to sell Shares acquired under
the Plan in Turkey. The Grantee must sell the Shares acquired under the Plan
outside of Turkey. The Shares are currently traded on the New York Stock
Exchange in the United States under the ticker symbol “AVP” and Shares may be
sold on this exchange.
Exchange Control Information
Under Turkish exchange control regulations, the Grantee may be required to use a
financial intermediary institution approved under the Turkish Capital Market Law
to acquire or sell shares traded on a foreign market and to report such activity
to the Capital Markets Board.  The Grantee should consult his or her personal
advisor regarding these requirements.




United Kingdom


Tax and National Insurance Contributions


If the Company determines that it is required to account to HM Revenue & Customs
for the Tax Liability and any Secondary NIC Liability or to withhold any other
tax as a result of the RSUs, the Grantee, as a condition to the vesting of the
RSUs, shall make arrangements satisfactory to the Company to enable it to
satisfy all withholding liabilities. The Grantee shall also make arrangements
satisfactory to the Company to enable it to satisfy any withholding requirements
that may arise in connection with the vesting or disposition of Shares acquired
pursuant to the RSUs.
As a further condition of the vesting of the RSUs under the Plan, the Grantee
may at the Company’s discretion be directed to join with the Company, or if and
to the extent that there is a change in the law, any of its Subsidiaries or
person who is or becomes a Secondary Contributor in making a Joint Election
which has been approved by HM Revenue & Customs, for the transfer of the whole
Secondary NIC Liability.
To the extent permitted by law, the Grantee hereby agrees to indemnify and keep
indemnified the Company and its Subsidiaries for any Tax Liability.


Securities Disclosure


Neither the Agreement nor this Appendix is an approved prospectus for the
purposes of section 85(1) of the Financial Services and Markets Act 2000
(“FSMA”) and no offer of transferable securities to the public (for the purposes
of section 102B of FSMA) is being made in connection with the Plan. The Plan





--------------------------------------------------------------------------------

Exhibit 10.4


and the RSUs are exclusively available in the UK to bona fide employees and
former employees of the Company and any UK Subsidiary.






****
End of the Appendix







